—In an action, inter alia, to recover additional rent under a lease, the defendant appeals from an order of the Supreme Court, Nassau County (DiNoto, J.), dated May 29, 1997, which denied its mo*665tion pursuant to CPLR 3211 (a) (5) and (7) to dismiss the complaint.
Ordered that the order is modified, on the law, by deleting the provision thereof which denied that branch of the defendant’s motion which was to dismiss those portions of the first and third causes of action which sought additional rent under the terms of a lease prior to April 1, 1991, as barred by the Statute of Limitations, and substituting therefor a provision granting that branch of the motion; as so modified, the order is affirmed, with costs to the respondent.
The Statute of Limitations for an action upon a lease obligation is six years (see, CPLR 213; Parker v Town of Clarkstown, 217 AD2d 607). Since this action was commenced on April 1, 1997, we agree with the defendant that those portions of the first and third causes of action which sought additional rent under the terms of the lease prior to April 1, 1991, are barred by the Statute of Limitations.
However, we reject the defendant’s contention that the second and fourth causes of action are barred by the Statute of Limitations. These causes of action sought recovery for work the plaintiff performed on the leased premises. The lease is ambiguous, and there is a dispute as to when payment for this work was due and, thus, a dispute as to when the defendant’s alleged breach occurred (see generally, Kronos, Inc. v AVX Corp., 81 NY2d 90, 94; Kassner & Co. v City of New York, 46 NY2d 544, 550). In addition, we reject the defendant’s contention that the plaintiffs third and fourth causes of action, sounding in quantum meruit, failed to state a cause of action (see, CPLR 3014; Sforza v Health Ins. Plan, 210 AD2d 214, 215).
The defendant’s remaining contentions are without merit.
Bracken, J. P., Copertino, Santucci, Florio and McGinity, JJ., concur.